UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1332


SHERRIE J. TERRY,

                Plaintiff - Appellant,

          v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Mary G. Lewis, District Judge.
(8:14-cv-04641-MGL)


Submitted:   January 17, 2017              Decided:   February 10, 2017


Before NIEMEYER, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Leeds Barroll, J. LEEDS BARROLL LAW OFFICE, Columbia, South
Carolina; Robertson H. Wendt, Jr., FINKEL LAW FIRM, LLC, North
Charleston, South Carolina, for Appellant.      Nora Koch, Acting
Regional Chief Counsel, Charles Kawas, Acting Supervisory
Attorney, Jillian Quick, Assistant Regional Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; William N.
Nettles, United States Attorney, Marshall Prince, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sherrie J. Terry appeals the district court’s order adopting

the   magistrate    judge’s   recommendation   and   upholding   the

Commissioner’s denial of her application for disability insurance

benefits.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm.      Terry v. Colvin, No. 8:14-cv-

04641-MGL (D.S.C. Feb. 3, 2016).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2